Citation Nr: 1760875	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  07-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart disorder, including as due to herbicide exposure or secondary to hypertension.

3.  Entitlement to service connection for a kidney/renal disorder, including as secondary to a service-connected disability.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 29, 2013 and a rating in excess of 70 percent thereafter.  

6.  Entitlement to an effective date earlier than October 8, 2011, for the grant of an increased rating for PTSD.

7.  Entitlement to a compensable rating for right ear hearing loss.

8.  Entitlement to an effective date earlier than April 25, 2005 for the grant of service connection for asthma.

9.  Entitlement to an initial rating in excess of 60 percent for asthma.

10.  Entitlement to an initial compensable rating for hepatitis C prior to July 8, 2015, and a rating in excess of 20 percent thereafter.

11.  Entitlement to a total rating based on individual unemployability (TDIU) prior to November 29, 2013.

12.  Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35 for the period prior to November 29, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1967 to August 1971, including combat service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2006, November 2012, August 2013 and December 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded by the Board in April 2010 and November 2012.  In July 2013, the Board denied service connection for hypertension and a heart disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 order, the Court granted the parties' joint motion for remand, vacating the Board's decision with regard to those issues and remanding the case for compliance with the terms of the joint motion.  The Board remanded those issues in June 2014.  In May 2017, the Board obtained a Veterans Health Administration (VHA) opinion concerning the etiology of the Veteran's hypertension.  As the Board is granting that claim in full, the Veteran is not prejudiced by any failure to provide him with notice of the opinion and an opportunity to reply.  

The issues of entitlement to: service connection for a heart disorder, a kidney/renal disorder, Parkinson's disease; higher ratings for asthma and hepatitis C; and an earlier effective date for TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset in service.

2.  A prior claim of entitlement to service connection for asthma was denied in an unappealed March 1972 rating decision that became final. 

3.  A new claim of entitlement to service connection for a lung condition was received by VA on April 29, 2005, and service connection for asthma was granted effective that date.

4.  During the appeal period, the Veteran's PTSD has been productive of no more than deficiencies in most areas due to symptoms such as chronic sleep impairment, social isolation, nightmares, depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and impaired impulse control, including unprovoked irritability with periods of violence.

5.  The evidence does not show that the Veteran's PTSD symptoms increased in severity at any point within one year prior to the receipt of his claim for an increased rating on October 8, 2011.

6. The Veteran has demonstrated no worse than a Level I hearing loss in the right ear during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an effective date earlier than April 29, 2005 for the grant of service connection for asthma have not been met.  38 U.S.C. §§ 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

3.  The criteria for a disability rating of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for an effective date earlier than October 8, 2011 for the grant of an increased rating for PTSD have not been met.  38 U.S.C. §§ 5108, 5110, 7104 (2012); 38 C.F.R. §3.400 (2017).

5.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

The Board finds that service connection for hypertension is warranted.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, the evidence shows that the Veteran has had hypertension during the appeal period, and his service records show that he served on the landmass of the Republic of Vietnam.  Thus, the first two elements of service connection are met because the Veteran has a current disability and an in-service injury because he is presumed to have been exposed to herbicides, including Agent Orange, while in service.  38 C.F.R. §§ 3.307, 3.309.   

The key issue in this matter is whether there is a nexus between the Veteran's exposure to Agent Orange and his hypertension.  The evidence of record supports the finding that such a nexus exists.  In an August 2017 opinion, a VHA expert opined that it is more likely than not that the Veteran's hypertension is related to his in-service exposure to herbicides.  The expert's opinion is based on the National Academy of Sciences Institute of Medicine Study published by Cypel et. al. in the Journal of Occupational Medicine Volume 58, Number 11 (November 2016).  The VHA expert observed that the authors conclude that "[o]ccupational herbicide exposure and Vietnam service status were significantly associated with hypertension risk."  Based on these findings, the VHA expert opined that there is a positive nexus between the Veteran's presumed exposure to Agent Orange in service and his current hypertension.  The Board finds the VHA expert's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the VHA expert noted that when the VA examiner reviewed this case in April 2015, the findings regarding the association between hypertension and exposure to herbicide agents was not as strong as the current literature would indicate.  For this reason, the Board affords the most probative weight to the August 2017 VHA expert's opinion.  Thus, all the elements necessary to establish service connection have been met.  

Earlier Effective Date for Service Connection for Asthma

The Board finds that an earlier effective date for the grant of service connection for asthma must be denied.  The Veteran originally sought service connection for asthma in October 1971 and his claim was denied in a March 1972 decision.  The Veteran was notified of this decision by way of a letter that was sent to his last known address of record that same month.  There is no indication that the letter was returned as undeliverable and the Veteran does not contend that he did not receive the notification.  The Veteran did not submit a Notice of Disagreement with the April 1972 decision, nor did he submit any additional evidence concerning his claim within one year of that rating decision.  Thus, the decision became final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

On April 29, 2005, VA received a new application for service connection for a lung condition.  Service connection for asthma was ultimately granted and the effective date assigned for service connection was April 29, 2005, the date the Veteran's claim was received.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on April 29, 2005.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Because the Veteran's asthma was aggravated in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  The record does not show that a claim to reopen was received by VA prior to April 2005, and The Veteran should be informed that refusal to complete the PFT could adversely affect his increased rating claim.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for asthma.

Increased Rating for PTSD

On October 8, 2011, VA received the Veteran's claim for an increased rating for PTSD.  In an August 2013 rating decision, his disability rating was increased to 50 percent effective October 8, 2011.  In a December 2015 rating decision, his PTSD rating was increased to 70 percent effective November 29, 2013.  The Veteran seeks a higher rating for PTSD throughout the appeal period.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of 70 percent, but no higher, throughout the appeal period. 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

The evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   The record shows that the Veteran's psychiatric disability has been productive of chronic sleep impairment, social isolation, nightmares, "zoning out" when he hears a helicopter, flashbacks, depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and impaired impulse control, including unprovoked irritability with periods of violence.  See August 2013 and July 2015 VA Examination Reports.  He described periods of "flashing fire," which the examiner noted were uncontrollable rages.  He reported that he had worked as a mechanical engineer for approximately forty years "off and on," and that he had "blown six career jobs" due to his angry outbursts.  He reported that he had been at his most recent job for four years before he was fired in 2009 for beating up the boss's son.  During an August 2013 VA mental health evaluation he stated he feels anhedonic and lacks energy/motivation during his days, leading him to feel worthless, guilty, and hopeless about his current life.  He noted that he is very irritable with others, and tends to over-react to minor provocations.  During the July 2015 VA examination he reported nightmares, withdrawal from others, suspicion, depressed mood, emotional numbness, intrusive memories, trouble sleeping, irritability, angry outbursts, mistrust of others and avoidance of being in public.  He reported having no romantic relationship and no friends, stating that he "run[s] everybody off."  He reported that he has not worked in the last few years, stating that he tried to work but "the word is out on me."  He stated that he spends his days sleeping until noon, caring for his dog, surfing the internet and watching television.  The Board finds that the Veteran's symptoms result in deficiencies in most areas, including work, family/social relations, judgment and mood.  Thus, his occupational and social impairment has been consistent with the criteria for a 70 percent rating throughout the appeal period.  

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximates total occupational and social impairment during the appeal period.  Neither the August 2013 VA examiner nor the July 2015 VA examiner noted any deficiencies in the Veteran's speech or thinking.  He demonstrated no memory loss, impaired abstract thinking, gross impairment in thought processes or communication or inability to perform activities of daily living.  He was not found to have any delusions or hallucinations, grossly inappropriate behavior, suicidal ideation or homicidal ideation, or disorientation to time or place.  Neither examiner found him to be a danger to himself or others.  At his VA mental health appointments he was alert and oriented, exhibited reasonable and cooperative appearance and behavior, had normal rate and rhythm of speech, appropriate mood and affect, no perceptual disturbance, normal and coherent thought process with no unusual content, good insight, fair judgment and no suicidal or homicidal ideation.  See August 2013 VA Medical Record.  In short, there is no evidence that the Veteran has exhibited such serious symptoms or a total occupational and social impairment to warrant a 100 percent rating.


Earlier Effective Date for PTSD Rating

The Board finds that an effective date earlier than October 8, 2011 is not warranted for the 70 percent rating for PTSD.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

Here, the evidence of record does not show that the Veteran's PTSD symptomatology increased at any point within one year prior to October 18, 2011, the date his claim for an increased rating was received by VA.  His VA medical records show that the Veteran was not receiving any mental health treatment during this period.  During his VA examinations he reported trouble with marriages in the past and no current romantic relationship.  He also reported that he did not spend time with friends and that he stopped going to organizational meetings.  This evidence suggests that the Veteran's social impairment existed more than one year before his claim for an increased rating and does not show any worsening between October 2010 and October 2011.  The Veteran also described problems with irritability in the past and described losing a job in 2009 because of a physical altercation with his supervisor's son.  This evidence suggests that the Veteran's irritability has been constant since at least 2009, more than one year prior to the receipt of his claim for an increased rating.  The Veteran has not submitted any evidence, including any lay statements from himself or others, indicating that his PTSD symptomatology worsened between October 2010 and October 2011.  In sum, the evidence of record does not suggest that the Veteran's symptoms worsened within the year prior to his submitting his claim for an increased rating.  Thus, an effective date earlier than October 8, 2011, is not warranted.

Increased Rating for Right Ear Hearing Loss

The Veteran also seeks a compensable rating for his right ear hearing loss, arguing that his disability is more severe than currently evaluated.  Despite his contentions, the evidence of record shows that the Veteran is not entitled to a compensable rating for right ear hearing loss.

Rating hearing loss requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  The rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts.  
Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

The evidence of record demonstrates that the Veteran is not entitled to a compensable rating for right ear hearing loss at any point during the appeal period.  
During his September 2015 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
55

The average pure tone threshold from 1000 to 4000 Hertz was 35 decibels in the right ear and his speech recognition score was 100 percent.  There are no other audiological examinations of record that were completed during the appeal period.  

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, the examiner did not certify that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the September 2015 audiological examination to the rating criteria results in a numeric designation no greater than Level I in the right ear.  See 38 C.F.R. § 4.85, Table VI.  As the Veteran is not service connected for left ear hearing loss, it will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Veteran contends that his right ear hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is granted.

An effective date earlier than April 29, 2005 for the grant of service connection for asthma is denied.

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD is granted beginning October 8, 2011.

An effective date earlier than October 8, 2011 for a 70 percent rating for PTSD is denied.

A compensable rating for right ear hearing loss is denied.


REMAND

The remaining claims must be remanded for further development.  The evidence of record is in conflict as to whether the Veteran has a heart disorder.  An October 2002 Coronary Calcium Screening Report shows that the Veteran had a mild measurable coronary atherosclerotic plaque burden.  An April 2011 VA examination noted that calcium score testing and imaging in 2009 was abnormal, but noted no congestive heart failure, coronary artery disease or rheumatic heart disease.  A December 2012 VA examiner reported that the Veteran had not been diagnosed with a heart condition.  However, in an April 2011 Addendum Report, a VA examiner observed that a March 2011 echocardiogram showed "mild concentric left ventricular hypertrophy, which is related to the Veteran's hypertension."  In April 2015, another VA examiner opined that the Veteran had minimal left ventricular hypertrophy that was more likely than not due to the Veteran's hypertension, but noted that the Veteran's physical examination and x-ray did not show cardiac enlargement.  It is unclear from the record if left ventricular hypertrophy is a disabling condition.  Additionally, in a September 2016 letter, the Veteran's counsel argues that the Veteran has ischemic heart disease because an April 2016 Coronary Calcium Screening Report shows an Agatston Calcium Score of 771.4 and that such a score indicates "extensive plaque burden."  Counsel argues that this plaque burden should be sufficient to demonstrate that he suffers from ischemic heart disease because, according to Harrison's Principles of Internal Medicine, ischemic heart disease is a condition in which there is an inadequate supply of blood and oxygen supply and demand.  In light of the conflicting evidence of record, the Veteran should be provided with a new examination to determine whether he has a current heart disability that is related to service or his now service connected hypertension.

Examinations are also necessary to address the Veteran's claims for service connection for a kidney or renal disorder and Parkinson's disease.  A July 2015 VA examiner opined that the Veteran has no renal dysfunction, but noted in the examination report that no renal function labs were obtained, so the examiner could not determine if the Veteran has any renal dysfunction.  A new examination should be provided to the Veteran that includes renal function tests, if feasible.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (where an examiner identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires VA to investigate the feasibility of obtaining that information).

Additionally, the Veteran reported that he was diagnosed with Parkinson's disease, and the Board notes that this disease is listed as one that is presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Thus, an examination should be provided to determine if the Veteran has Parkinson's disease or another neurological disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to asthma, the Board notes that the December 2012 VA examination report shows that pulmonary function tests (PFTs) were performed; however, the results appear to be incomplete as the percent predicted was not provided.  Another VA examination for asthma was provided in July 2015, but the Veteran deferred the PFT.  On remand, the complete December 2012 PFT results should be associated with the claims file and the Veteran should be provided a new VA examination and PFT to determine the current severity of his asthma.  The Veteran should be informed that refusal to complete the PFT could adversely affect his increased rating claim.  

The Board notes that the Veteran has been receiving treatment from VA for his hepatitis C and associated conditions; however, the most recent medical treatment records are from February 2017.  Any outstanding records must be associated with the claims file.  Sullivan v. McDonald, 815 F.3d 786 (2016).  The Veteran should also be given a new exam to determine current severity of his hepatitis C and associated disorders, including cirrhosis.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran's claims of entitlement to an earlier effective date for the grant of TDIU and DEA benefits must also be remanded for further development to determine the date the Veteran became unemployed.  As previously noted by the Board, the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was granted service connection for asthma effective April 29, 2005, and appealed the initial rating assigned.  During the pendency of his appeal, he raised a claim of entitlement to a TDIU.  Additionally, he met the schedular criteria for the assignment of a TDIU as of April 29, 2005 because at that time he had one service-connected disability rated at 40 percent or more (asthma rated at 60 percent disabling) and a combined rating of 70 percent.  See 38 C.F.R. § 4.16(a).  Thus, the effective date of entitlement to a TDIU (and DEA benefits) could potentially be as early as April 29, 2005, depending on when the evidence shows that the Veteran first became unable to maintain substantially gainful employment due to his service-connected disabilities.  The evidence currently of record shows that the Veteran continued to work in a gainful occupation until some point in 2009, when he was terminated from his job because he was in a physical altercation.  There is no evidence of the specific date on which the Veteran stopped working.  On remand, the RO should take steps to determine the date the Veteran last worked.

As this matter is being remanded, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and ask the Veteran to provide an authorization for any private medical records he would like considered in connection with his appeal.  The RO should specifically obtain the full results of the December 27, 2012 PFT as the results listed in the VA Examination report appear to be incomplete.

2.  Take steps to determine the date the Veteran last worked, including sending a VA Form 21-4140, Employment Questionnaire to his last employer based on the information previously provided.  Ask the Veteran to complete a new VA Form 21-8940 Application for Increased Compensation Based on Unemployability providing the date he last worked.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of any heart disorder, Parkinson's disease and kidney or renal disorders found to be present. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Heart Disorder

(a)  Identify any heart disorder found to be present during the appeal period (April 2005 to the present).  

A diagnosis of ischemic heart disease/coronary artery disease should be ruled out or included.  The examiner should specifically address counsel's argument that the Veteran's calcium score of 771.4 and finding of "extensive plaque burden" is sufficient to demonstrate that he suffers from ischemic heart disease.  See September 2016 Correspondence.  

Also, state whether the left ventricular hypertrophy noted by the prior VA examiners is a disabling condition.  See 
April 2011 VA Examination Report and Addendum; see also April 2015 VA Examination Report.  

(b) State whether it is at least as likely as not that any of the Veteran's diagnosed heart disorders (1) had its clinical onset during active service or within one year after his separation from service, (2) is related to an event, injury or disease incurred in service, (3) is caused by a service-connected disability (including hypertension, asthma, hepatitis C with elevated liver enzymes and cirrhosis, and/or PTSD), or (4) is aggravated by a service-connected disability.  

Parkinson's Disease

(a)  Identify any neurological disorder found to be present during the appeal period (April 2005 to the present).  A diagnosis of Parkinson's disease should be specifically ruled out or included.  

(b)  For any neurological disorder other than Parkinson's disease found to be present, state whether it is at least as likely as not that such neurological disorder (1) had its clinical onset during active service or within one year after his separation from service, (2) is related to an event, injury or disease incurred in service, (3) is caused by a service-connected disability (including hypertension, asthma, hepatitis C with elevated liver enzymes and cirrhosis, and/or PTSD), or (4) is aggravated by a service-connected disability.  

Kidney/Renal Disorder

(a)  Identify any kidney or renal disorder found to be present during the appeal period (April 2005 to the present).  If feasible, obtain renal function labs to determine if the Veteran has any renal dysfunction.  

(b) For all identified kidney or renal disorders, state whether it is at least as likely as not that the disorder (1) had its clinical onset during active service or within one year after his separation from service, (2) is related to an event, injury or disease incurred in service, (3) is caused by a service-connected disability (including hypertension, asthma, hepatitis C with elevated liver enzymes and cirrhosis, and/or PTSD), or (4) is aggravated by a service-connected disability.  

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his asthma and hepatitis C with elevated liver enzymes and cirrhosis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

With regard to the Veteran's asthma, PFTs should be performed.  In this regard, the Veteran should be informed that refusal to complete the PFT could adversely affect his increased rating claim.  

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


